DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 11, “the objective measurement and subjective measurement” should be corrected to “the objective measurement and the environmental subjective measurement”.
Claim 2, line 2, “the means to transmit a subjective measurement” should be corrected to “the means to transmit a subjective environmental measurement”.
Claim 3, lines 1-2, “the means to transmit a subjective measurement” should be corrected to “the means to transmit the subjective environmental measurement”.
Claim 3, line 3, “emitting a subjective measurement” should be corrected to “emitting the subjective environmental measurement”.
Claim 4, line 2, “identification means;” should be corrected to “identification means; and”.
Claim 4, line 3, “the subjective measurement” should be corrected to “the subjective environmental
Claim 5, line 3, “radiation, radiance and luminosity” should be corrected to “radiation, radiance, and luminosity”. A serial comma may not be required in general writing, but a serial comma is useful for clarity in claims.
Claim 6, line 3, “measuring means and communication means” should be corrected to “the measuring means and the communication means”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner notes that claims 1-10 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If the applicant intends to have claims 1-10 interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amended the claims to specifically recite “a means for” and inform the examiner of the applicant’s intention to have the claims interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “the objective environmental measurement” in lines 7-8 and “the objective measurement” in line lines 10-11. There is insufficient antecedent basis for these limitation in the claim. It is unclear if “the objective measurement” is referring to the previously recited “objective environmental parameter” or is a new limitation.
Claim 1 recites the limitation "measuring means of at least one objective environmental parameter" in lines 5-6. It is unclear from the language of the claim if the “measuring means” is an “objective environmental parameter” or is for measuring the “objective environmental parameter”. This rejection could be overcome by amending the claim to recite a function, such as "measuring means for measuring at least one objective environmental parameter".
Claim 3 recites the limitation “a subjective measurement associated to said monitoring module” in line 3. It is unclear if the “terminal” is associating the “subjective measurement” with the “monitoring module” or there is a missing step where the “subjective environmental measurement” was associated with the “monitoring module”. For the purposes of examination “a terminal configured for emitting a subjective measurement” shall be interpreted as only emitting the subjective measurement. This rejection could be overcome by amending the claim by removing “associated to said monitoring module”. 
4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  identifying the monitoring module. Claim 4 recites the limitation “said identified monitoring module” in lines 3-4. However, no step has previously been recites where the monitoring module has been identified. This rejection could be overcome by amending the claim such as, “identification means for identifying the monitoring module” and “the terminal configured to read the identification means and identify the monitoring module”.
Claim 4 recites the limitation “comprises identification means” in line 2. It is unclear what the function of the “identification means” is as not function has been positively recited. For the purposes of examination the “identification means” shall be interpreted as identifying the monitoring module. This rejection could be overcome by amending the claim such as, “identification means for identifying the monitoring module”.
Claim 4 recites the limitation “the terminal is configured to read said identification means in a way that it can associate the subjective measurement of said identified monitoring module” in lines 2-4. It is unclear from the language of the claim if “it” is referring to the “terminal” or the “identification means”. This rejection could be overcome by amending the claim to better define the functions that each element is performing. For example, “the terminal configured to read the identification means and identify the monitoring module, and associate the subjective element measurement with the identified monitoring module.
Claim 6 recites the limitation “the housing comprising a lower face comprising at least one entry opening and an upper face comprising at least one exit opening” in lines 4-5. It is 
Regarding claim 7, the phrase "so as to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). This rejection could be overcome by amending the claim to positively recite the intended structure.
Claim 10 recites the limitations: “a measurement stage by the monitoring module, of at least one objective parameter”; “a transmission stage by the monitoring module of the objective environmental measurement”; “a transmission stage, by a user, of a subjective environmental measurement”; and “a time correlation stage, by the computer server, of the objective environmental measurement”. It is unclear what actions are being taken during these limitation as the limitations do not positively recite a function. This rejection could be overcome by amending the limitations to positively recite what actions are being taken during the steps/stages.
Claim 10 recites the limitations “a transmission stage by the monitoring module” and “a transmission stage, by a user”. It is unclear from the language of the claim if the recited transmission stages are different stages or the same stage performing different function. This 
Claim 10 recites the limitation "the objective environmental measurement" in lines 6-7 and lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the objective environmental measurement” is a new limitation or is referring to the previously recited “objective parameter of the environment”. 
Claim 10 recites the limitation “a refined environmental report which measures well-being in said indoor space”. It is unclear from the language of the claim if the “refined environmental report” is measuring the “well-being” or is reporting the “well-being”. The examiner recommends amending the limitation to positively recite what steps are taken when determining the well-being of an indoor space. For example, “correlating, the objective environmental parameter and the subjective environmental measurement; determining, the well-being of an indoor space using the correlated objective environmental parameter and subjective environmental measurement; and reporting, the well-being of the indoor space using a refined environmental report.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining the well-being of an indoor space. Claim 10 recite the limitation “a refined environmental report which measures well-being in said indoor space”. However, it is unclear from the language of the claim how “well-being” has been determined.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to claim 1 the limitation(s):
in order to create a refined environmental report correlating the objective measurement and subjective measurement in time.
This limitation is directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The above portions of the claim constitutes an abstract idea because they are analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP 2106.04, the claim limitation(s) is/are analogous to a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Accordingly, the claims recite an Abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“A measurement system for well-being in at least one indoor space” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a measuring well-being. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a computer server”; “at least one monitoring module placed in the indoor space”; “measuring means of at least one objective environmental parameter surrounding said monitoring module”; “communication means configured for transmitting the objective environmental measurement to the computer server”; and “a means to transmit a subjective environmental measurement to the computer server” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, 
“one objective environmental parameter surrounding said monitoring module” and “a subjective environmental measurement” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering.

As such Examiner does NOT view that the claims 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c);
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional 

Dependent claims 2-5 and 9-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-4 and 10 recite limitations regarding generic computer components performing the generic computer functions of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
Claims 5 and 9-10 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.


Dependent claims 6-8 are interpreted as applying the judicial exception with, or by use of, a particular machine, and are not rejected under 35 U.S.C. 101. For more information see MPEP 2106.05(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candido et al. (A.U. Publication No. 2015101659).

Regarding claim 1. Candido teaches:
(See Fig. 1 and Abstract: IEQ monitoring system (1).), said measurement system comprising: 
a computer server (See Fig. 1 and para[40]: Server 11.), 
at least one monitoring module placed in the indoor space (See Fig. 1, Fig. 3, and para[38]: environmental quality monitoring stations (5).), said monitoring module comprising measuring means of at least one objective environmental parameter surrounding said monitoring module (See para[7] and para[13]: plurality of sensor systems. Temporal IEQ parameter data.), and 
communication means configured for transmitting the objective environmental measurement to the computer server (See para[12]: Communications network.), and 
a means to transmit (See Fig. 16 and para[43]: The occupants 15 may provide survey data through an electronic device 16, 18 that, in turn, sends the survey data through the communication network 9 to the server 11.) a subjective environmental measurement (See para[14]: temporal survey data.) to the computer server in order to create a refined environmental report (See Fig. 14, para[15], and para[35]: IEQ comfort efficiency rating. Report.) correlating the objective measurement and subjective measurement in time (See Fig. 6, para[13]-para[14], and para[109]: a subjective questionnaire of the occupied zone at a time contemporaneous to the time value of corresponding temporal IEQ parameter data.).

Regarding claim 2. Candido teaches:
The system according to claim 1 
(See para[43] and para[115]: the electronic devices 16, 18 may send the survey data through the monitoring stations 5.).

Regarding claim 3. Candido teaches:
The system according to claim 1 
wherein the means to transmit a subjective measurement are presented in the form of a terminal configured for emitting a subjective measurement associated to said monitoring module (See para[43]: Electronic device 16 … smart phones, tablets.).

Regarding claim 5. Candido teaches:
The system according to claim 1 
wherein the objective environmental parameter(s) are chosen from among the following: air temperature, humidity, noise, particles, allergens, radiance and luminosity (See para[11], para[13], and para[46]: air temperature, humidity. Acoustic data, lighting data, air quality data.).

Regarding claim 9. Candido teaches:
The system according to claim 1 wherein the system comprises a plurality of monitoring modules placed respectively in a plurality of indoor spaces (See Fig. 1 – Fig. 2, and para[48]: a plurality of monitoring stations 5 at a plurality of occupied zones 3.) .

Regarding claim 10. Candido teaches:
A method to measure well-being in at least one indoor space (See para[13]: A computer implemented method for monitoring an indoor environmental quality (IEQ) efficiency.) using the measurement system according to claim 1,
the monitoring module being placed in an indoor space (See Fig. 1, Fig. 3, and para[38]: environmental quality monitoring stations (5).), and the method comprises: 
a measurement stage by the monitoring module, of at least one objective parameter of the environment surrounding said monitoring module (See para[7] and para[13]: plurality of sensor systems. Temporal IEQ parameter data.), 
a transmission stage by the monitoring module of the objective environmental measurement to the computer server (See para[12]: receive IEQ data.), 
a transmission stage, by a user, of a subjective environmental measurement to the computer server associated to said monitoring module (See Fig. 16 and para[43]: The occupants 15 may provide survey data through an electronic device 16, 18 that, in turn, sends the survey data through the communication network 9 to the server 11.), and 
a time correlation stage, by the computer server, of the objective environmental measurement with the subjective environmental measurement (See Fig. 6, para[13]-para[14], and para[109]: a subjective questionnaire of the occupied zone at a time contemporaneous to the time value of corresponding temporal IEQ parameter data.) in order to create a refined environmental report which measures well-being in said indoor space (See Fig. 14, para[15], and para[35]: IEQ comfort efficiency rating. Report.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candido et al. (A.U. Publication No. 2015101659) as applied to claim 3 above, and further in view of Berg-Sonne et. al. (U.S. Publication No. 2013/0226320).

Regarding claim 4. Candido teaches:
The system according to claim 3 wherein, 
the monitoring module comprises identification means (See para[115]: Bluetooth.) (Examiner note: Page 11, lines 25-30 of Applicant’s Specification, identify Bluetooth as an identification means.);
Candido is silent as to the language of:
the terminal is configured to read said identification means in a way that it can associate the subjective measurement of said identified monitoring module.
Nevertheless Berg-Sonne teaches:
the terminal is configured to read said identification means (See para[0193]: Bluetooth receiver BT is centrally located and paired with employee devices.) in a way that it can associate the subjective measurement of said identified monitoring module (See para[0267] and para[0285]-para[0286]: When feedback is received, the location of the feedback is mapped into all of the control zones that the location is part of.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the terminal is configured to read said identification means in a way that it can associate the subjective measurement of said identified monitoring module such as that of Berg-Sonne. Candido and Berg-Sonne are analogous to the instant application as all of the references are directed to the same field of endeavor. Berg-Sonne teaches, “Typically, but not necessarily, feedback for a given subsystem is handled independently of feedback from other subsystems. For example, feedback that an occupant finds that a space is too brightly lit may affect the lighting or window shade settings, but will not affect temperature handling” (See para[0267]). One of ordinary skill would have been motivated to modify Candido, because associating a subjective measurement with a monitoring module would help to identify what setting should be changed, as recognized by Berg-Sonne.

Claim Rejections - 35 USC § 103
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candido et al. (A.U. Publication No. 2015101659) as applied to claim 1 above, and further in view of Cazier et al. (U.S. Publication No. 2017/0246486).

Regarding claim 6. Candido teaches:
The system according to claim 1 
(See Fig. 3, Fig. 4a, para[52], para[56], and para[60]: housing 45. First sensor 37. Antenna 58.).
Candido is silent as to the language of:
the housing comprising a lower face comprising at least one entry opening and an upper face comprising at least one exit opening, each monitoring module comprises ventilation means configured to circulate an air flow between the entry opening and the exit opening.
Nevertheless Cazier teaches:
the housing (See Figs. 8A – 8B, and para[0090]: housing 218.) comprising a lower face comprising at least one entry opening (See Figs. 8A – 8B, and para[0090]: distal surface 404, pre-filter 408.).) and an upper face comprising at least one exit opening (See Figs. 8A – 8B, and para[0090]: proximal surface 402, vents 406.), each monitoring module comprises ventilation means configured to circulate an air flow between the entry opening and the exit opening (See Fig. 9 and para[0091]: filter fans 504.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the housing comprising a lower face comprising at least one entry opening and an upper face comprising at least one exit opening, each monitoring module comprises ventilation means configured to circulate an air flow between the entry opening and the exit opening such as that of Crazier. Candido and Crazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, because the substitution of the housing of Candido for the housing of Crazier would have yielded predictable results to one of ordinary 

Regarding claim 7. Candido is silent as to the language of:
The system according to claim 6 
wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing by spacing means so as to form an air inlet between the lower face and the fixation base.
Nevertheless Crazier teaches:
wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing by spacing means (See Fig. 3, Figs 8A – 8B, and para[0055]: plurality of wheels 224.) so as to form an air inlet between the lower face and the fixation base (See Fig. 3 and para[0055]-para[0056]: air inlet 220.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing by spacing means so as to form an air inlet between the lower face and the fixation base such as that of Crazier. Candido and Crazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, because the substitution of the housing of Candido for the housing of Crazier would have yielded predictable results to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Regarding claim 8. Candido is silent as to the language of:
The system according to claim 7,
wherein the air inlet is peripheral.
Nevertheless Crazier teaches:
wherein the air inlet is peripheral (See Fig. 3, Figs. 8A-Fig. 8B, and para[0091]: air inlet 220, which may be positioned anywhere on the housing 218 including, without limitation, the distal surface 404.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the air inlet is peripheral such as that of Crazier. Candido and Crazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, because the substitution of the housing of Candido for the housing of Crazier would have yielded predictable results to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863       

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863